Case 2:85-cv-04544-DMG-AGR Document 543 Filed 05/24/19 Page 1 of 1 Page ID #:26466



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

   Case No.    CV 85-4544-DMG (AGRx)                                  Date     May 24, 2019

   Title Jenny L. Flores, et al. v. William P. Barr, et al.                          Page     1 of 1

   Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                            NOT REPORTED
                Deputy Clerk                                          Court Reporter

      Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
               None Present                                             None Present

   Proceedings: IN CHAMBERS - ORDER RE NOTICE TO THE COURT RE PROPOSED
                EXTENSION OF TIME AND MODIFICATION [542]

           On May 24, 2019, the Monitor filed a Notice to the Court Re Proposed Extension of
   Time and Modification, which proposes certain modifications to the schedule for filing the
   Second Report and Recommendation and the Third Report and Recommendation (“Notice”).
   [Doc. # 542.] The Notice further indicates that “[t]he Monitor has informed counsel for
   Plaintiffs and Defendants of this Notice to the Court Re Proposed Extension of Time and
   Modification and the Monitor has received no objections.” Id. at 2.

         As it appears that the parties do not have any objection to the Notice, the Court
   APPROVES the Notice and MODIFIES the schedule provided in Paragraph D(1)(a) of the
   Appointment Order as follows:

           1. The Second Report and Recommendation is due on Thursday, June 20, 2019; and
           2. The Third Report and Recommendation is due on Friday, August 30, 2019.

          All other aspects of the Appointment Order, and the subsequent modifications thereto
   [Doc. ## 518, 533], remain in full force and effect.

   IT IS SO ORDERED.




   CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
